Case 1:15-cv-07483-GBD-DCF Document 76 Filed 10/05/20 Page 1 of 1

tg

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AARON LEON; MARIA THEN, individually and
Guardian,

 

Plaintiffs, :
-against- : ORDER
HARBOR EXPRESS, LLC; PAT SALMON & : 15 Civ. 7483 (GBD) (DCF)
SONS, INC., :
Defendants. :
wee ee eee eee ee ee ee ee eee ee ee ee ee ee ee ee xX

GEORGE B. DANIELS, District Judge:

The October 8, 2020 status conference is cancelled.

Dated: October 5, 2020
New York, New York
SO ORDERED.

ate & Dinwk

 

CEPR B. DANIELS
ITED STATES DISTRICT JUDGE
